Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 12, 2016

                                    No. 04-15-00461-CV

               ESTATE OF WILLIAM H. MATTHEWS, III, DECEASED,

                      From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2010-PC-2415
                           Honorable Kelly Cross, Judge Presiding


                                       ORDER
       On August 31, 2016, this court issued its opinion and judgment in this appeal. On
September 8, 2016, Appellant filed an unopposed first motion for extension of time to file a
motion for rehearing and a motion for en banc reconsideration until October 10, 2016. See TEX.
R. APP. P. 49.1, .7, .8.
       Appellant’s motion for extension of time is GRANTED. Appellant’s motion for
rehearing and motion for en banc reconsideration are due by October 10, 2016.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court